SCHUMAN, C. J. An award was entered in this case in an opinion •filed November 12, 1947. At the time of the award, the claimant, Della N. Corcoran, widow of Edward J. Cor- ■ coran, deceased, and the deceased had one child under 16 years of age. This child was 16 on January 8, 1948, .and reached the age of 18 years on January 8, 1950. Under the terms and provisions of the Compensation Act that when an award has been made, where the deceased left at the time of his death a widow and one child under 16 years of age him surviving, the compensation payments of death benefits to the extent same were increased because of the existence of said child, insofar as they have not been paid, shall come and become extinguished when said child arrives at the age of 18 years, if said child is physically and mentally competent at that time. It has been brought to the attention of the Court that said child is now 18 years of age as of January 8, 1950, and that said child, insofar as the Court knows, is physically and mentally sound and not in any way mentally incapacitated or mentally incompetent. At the time when the child became 18 years of age, approximately .478 of the award had been paid; .478 of $540.00, the increase for the child, would amount to $258.12, which has accrued and should be added to the $4,800.00 award to the widow, making a total of $5,058.12. Deducting the sum of $2,556.00, already paid, leaves a balance of $2,502.12 to be paid. The award is therefore modified and said sum of $2,502.12 is to be paid at the-rate of $18.00 for 138 weeks and one final payment of $18.12. All future payments being subject to the terms and. conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically further-reserved for the entry of such further orders as may-from time to time be necessary.